  Case: 1:19-cv-01947 Document #: 25 Filed: 05/18/20 Page 1 of 25 PageID #:1155




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION


UNITED STATES,                                  )
                                                )
                Respondent,                     )
                                                )
                vs.                             )     Case No. 19 C 1947
                                                )
TOBY JONES,                                     )
                                                )
                Movant.                         )


                          MEMORANDUM OPINION AND ORDER

MATTHEW F. KENNELLY, District Judge:

      A grand jury indicted Toby Jones on twelve counts based on his involvement in a

drug-trafficking conspiracy, a drugs-for-guns transaction with an undercover federal

agent, and retaliatory conduct directed to a confidential informant who arranged the

deal. Jones pled guilty to seven counts and was convicted in a bench trial on the other

five. The Seventh Circuit affirmed his convictions, and in February 2018, the Supreme

Court denied his petition for certiorari. Jones has moved under 28 U.S.C. § 2255 to

vacate, set aside, or correct his sentence. The Court denies his motion for the reasons

stated below.

                                 Factual background

      The following facts established during Toby Jones's bench trial (before another

judge of this court) are relevant to the claims in his motion under 28 U.S.C. § 2255. The

criminal case was based on Jones's involvement in a drug trafficking conspiracy, a deal

to exchange crack cocaine for guns from an undercover federal agent, and a conspiracy
   Case: 1:19-cv-01947 Document #: 25 Filed: 05/18/20 Page 2 of 25 PageID #:1156




to retaliate against the confidential informant (CI) who arranged the drugs-for-guns deal

with the agent. In September 2015, a grand jury returned a fifteen-count indictment

based on these events, and Jones was charged in twelve of the counts. The grand jury

also charged Jones's brother, Kelsey Jones. To prevent confusion, the Court will refer

to Kelsey Jones by his first name.

      The CI had introduced Jones to Agent Christopher Labno from the Bureau of

Alcohol, Tobacco, Firearms, and Explosives (ATF), who was working in an undercover

capacity. Between December 2013 and March 2014, Jones, the CI, and Labno met

several times and discussed the possibility of Jones purchasing guns from Labno in

exchange for crack cocaine. On March 26, 2014, after Labno and Jones had negotiated

a deal, Jones asked Wesley Fields, a man who worked for him, to come to Kelsey's

apartment to pick up crack cocaine and cash to purchase the guns. Jones instructed

Fields to meet Labno to execute the deal and to return directly to Jones after acquiring

the guns.

      Fields met Labno and the CI, and after Fields offered the drugs and cash in

exchange for the guns, he was arrested. After the arrest, the CI contacted Jones,

asking about his payment for arranging the gun purchase. Jones responded that Fields

had not yet returned with the guns, and he asked the CI when he had last seen Fields.

      The CI then returned to his apartment. On his drive home, Jones called him,

sounding agitated, and asked the CI repeatedly about his location and that of Fields.

The CI informed Jones that he was returning to his apartment and that he did not know

Fields's location. Over the next few hours, Jones repeatedly called the CI and Fields.

      On March 27, 2014, Kensha Barlow, who lived one floor below the CI in the



                                            2
   Case: 1:19-cv-01947 Document #: 25 Filed: 05/18/20 Page 3 of 25 PageID #:1157




same apartment complex in Oak Park, was shot in the leg through the front door of his

unit. Prior to the shooting, Barlow heard a knock on the door, and when he asked who

was there, he heard a male voice respond, "It's me . . . You know who it is, open the

fucking door." United States v. Jones, 872 F.3d 483, 487 (7th Cir. 2017). Barlow briefly

caught a glimpse of two men through the peephole of the door, and he did not

recognize them.

       On March 30, 2014, Kelsey contacted another resident of the CI's apartment

building, Marty Smith, and asked him to come to Kelsey's apartment. When Smith

arrived, Jones and Kelsey were both there, and Kelsey questioned Smith about the CI's

whereabouts.

       On April 2, 2014, the CI spotted Kelsey at his apartment building. That evening,

Kelsey called Smith to ask whether there were any cameras in the parking lot of the

building. A little over an hour after that call, the CI drove up to his apartment building,

and when he arrived, Kelsey shot him four times. The last shot went through the CI's

shoulder. Afterwards, Kelsey was picked up in a vehicle and fled the scene.

       On April 5, 2014, Kelsey was arrested. Kelsey admitted to the arresting agents

that he helped Jones package heroin and crack cocaine for sale, took drug orders, and

helped Jones deliver those orders. Jones was arrested on April 20, 2014.

                                    Procedural history

       In September 2015, a grand jury returned a fifteen-count indictment against

Jones, Kelsey, and Kelsey's getaway driver from the April 2 shooting and charged

Jones in twelve of those counts.




                                              3
     Case: 1:19-cv-01947 Document #: 25 Filed: 05/18/20 Page 4 of 25 PageID #:1158




A.      Motion to suppress Barlow's identification of Jones

        Prior to trial, Jones moved to suppress Barlow's identification of Jones as the

man who shot him on March 27, 2014. He argued that the composition of the lineup

and procedures used to present it to Barlow were suggestive and thus violated his due

process rights. See Perry v. New Hampshire, 565 U.S. 228, 238-39 (2012). The trial

judge held a suppression hearing on Barlow's identification of Jones, made the following

factual findings, and denied Jones's motion.

        On March 27, 2014, the day Barlow was shot, Oak Park detectives, including

Detective Robert Taylor, interviewed Barlow, and he described the shooter as a black

male with a dark complexion. The next day, March 28, 2014, Taylor interviewed Barlow

again, and this time Barlow reported that his shooter was light-skinned. Barlow added

that he did not want to identify anyone, go to court, or testify about the shooting.

        After the shooting of the CI on April 2, 2014, Taylor contacted Barlow to see if he

would come to the station to review photo lineups. Barlow went to the Oak Park police

station, and Taylor presented him with a color photo lineup that included a photo of

Jones. Barlow did not identify anyone in the lineup. Taylor testified that Barlow's gaze

paused on Jones's photo. Barlow later testified that he did recognize Jones in the photo

as his shooter but lied when presented with the photo lineup because he did not want to

get involved in the case.

        On June 2, 2014, ATF arrested Barlow for selling crack cocaine. Barlow agreed

to cooperate with ATF's investigation of the shootings at his apartment complex on

March 27, 2014, and April 2, 2014. Barlow told Agent Labno that he had seen his

shooter in the photo lineup that Taylor had presented to him and had paused on the



                                             4
     Case: 1:19-cv-01947 Document #: 25 Filed: 05/18/20 Page 5 of 25 PageID #:1159




photo of his shooter. Barlow then described his shooter to Labno as a light-skinned

black man with a beard, which was consistent with Jones's appearance. Labno then

presented black-and-white photocopies of the same photo lineup that Taylor had shown

Barlow in Oak Park, and Barlow identified Jones's photo as that of his shooter.

        In overruling Jones's motion to suppress Barlow's identification, the trial judge

concluded that the composition of the photo lineup was not unduly suggestive because

it did not make Jones's photo stand out. She explained that all six photos in the lineup

were of black men who appeared to be roughly the same age and of similar build. The

men in the photos had different skin tones and at least five had some facial hair. The

judge added that because Oak Park police had compiled the photos in the lineup more

than a month before Barlow accurately described his shooter to Labno as a light-

skinned black man with a beard, Jones could not successfully claim that the lineup had

been compiled based on that description.

B.      Trial, conviction, and sentencing

        On the eve of trial, Jones pled guilty to counts 1 through 7, which were largely

based on his involvement in the drug-trafficking conspiracy. He proceeded to a bench

trial—simultaneous with Kelsey's jury trial—on the five remaining charges. On January

29, 2016, the trial judge convicted Jones on counts 8 through 12. Jones moved for a

judgment of acquittal or a new trial, and on May 9, 2016, the judge denied the motion.

She sentenced Jones on May 18, 2016 to a forty-year prison term.

C.      Appeal

        Jones appealed to the Seventh Circuit, challenging his conviction on three

grounds. He first argued that the evidence was insufficient to support his conviction on



                                              5
     Case: 1:19-cv-01947 Document #: 25 Filed: 05/18/20 Page 6 of 25 PageID #:1160




count 9 for violating 18 U.S.C. § 924(c) by possessing a firearm during the drugs-for-

guns transaction on March 26, 2014. The court rejected this argument, concluding that

there was sufficient evidence to support a finding that Jones constructively possessed a

gun, through Fields, during the deal.

        Second, Jones challenged the sufficiency of the evidence to support his

convictions on counts 10, 11, and 12, which were all based on his shooting of Barlow.

Jones argued that these convictions were based primarily on the testimony of Barlow,

who he contended was an unreliable witness. The court rejected this argument,

declining to "second-guess the trier of fact's credibility determinations." Jones, 872 F.3d

at 489 n.1.

        Third, Jones challenged the trial judge's denial of his motion to suppress Barlow's

identification of him. He argued that the procedures used to present Barlow with the

photos in the lineup were unduly suggestive. The court concluded that they were not.

        The Seventh Circuit affirmed Jones's convictions on September 20, 2017. Id. at

495. Jones then filed a petition for writ of certiorari to the Supreme Court, which the

Court denied on February 20, 2018. Jones v. United States, 138 S. Ct. 1023 (2018).

D.      Section 2255 motion

        On November 8, 2018, Jones wrote to this district's Clerk, seeking records from

his case that he said he needed to establish withholding of evidence by the

government—the predicate for one or more of the contentions in the section 2255

motion that he ultimately filed. The request letter was postmarked November 9, 2018

and filed on the docket on November 14, 2018. No response came for twelve weeks.

In a letter dated February 6, 2019, the Clerk informed Jones that his records "will be



                                             6
   Case: 1:19-cv-01947 Document #: 25 Filed: 05/18/20 Page 7 of 25 PageID #:1161




mailed" to the warden of the prison at which he was held. Def.'s Mot. for Extension of

Time, 14 CR 155 (dkt. no. 479) at 5.

       On February 14, 2019, six days before his deadline to file a motion under section

2255, Jones filed a motion seeking a ninety-day extension of time. He explained that

the prison was under lockdown starting January 24, 2019 and ending on or about

February 14, 2019, so he had not been able to access typewriters or the library. He

also reported that due to the lockdown he had not received from the warden the

materials he had requested from the Clerk.

       The Court denied Jones's motion on February 25, 2019, ruling that the one-year

limitations period set forth in section 2255(f) does not provide for any advance

determination on the appropriateness of an otherwise late filing. The Court noted that

the statute of limitations is subject to equitable tolling and that it would determine

whether application of that doctrine was warranted once Jones filed a section 2255

motion.

       Jones filed his section 2255 motion on March 12, 2019, citing six separate

grounds for relief from his sentence. On August 5, 2019, Jones moved to amend his

motion, and the Court granted the request.

                                        Discussion

       Jones seeks relief under 28 U.S.C. § 2255, which allows a court to vacate, set

aside, or correct a sentence imposed in violation of the laws of the United States or

otherwise subject to collateral attack. The Court will address Jones's March 12 motion

first and his amended August 5 motion second.




                                              7
     Case: 1:19-cv-01947 Document #: 25 Filed: 05/18/20 Page 8 of 25 PageID #:1162




A.      March 12 motion

        Jones's March 12 motion under section 2255 includes several attacks on his

bench trial convictions on counts 10, 11, and 12 of the indictment. These counts were

all based on the shooting of Barlow on March 27, 2014. Count 10 was a charge for

conspiracy to kill another person with intent to retaliate against a government informant,

in violation of 18 U.S.C. § 1513(f). Count 11 charged Jones with attempting to kill

another with intent to retaliate against an informant, in violation of 18 U.S.C.

§ 1513(a)(1)(B). Count 12 was a charge for discharging a firearm during a crime of

violence, in violation of 18 U.S.C. § 924(c).

        1.    Statute of limitations

        A motion under section 2255 must be filed within one year of four dates listed in

subsection (f). The parties do not dispute that the limitations period for Jones's motion

began to run on the date the judgment of his conviction became final, see 28 U.S.C.

§ 2255(f)(1), which was February 20, 2018, the date the Supreme Court denied his

petition for a writ of certiorari. See Clay v. United States, 537 U.S. 522, 527 (2003).

Nor do the parties dispute that Jones filed his section 2255 motion on March 12, 2019,

after the limitations period ended on February 20, 2019.

        Jones argues, however, that the statute of limitations should be equitably tolled

because of the delays in receiving his records from the Clerk and the fact that the prison

was under lockdown from January 24, 2019 through about February 14, 2019. Jones

contends that the lockdown prevented him from accessing the prison's library and

typewriters to prepare his petition. The government responds that even if these

circumstances could excuse the late filing of a section 2255 motion, Jones is not entitled



                                                8
   Case: 1:19-cv-01947 Document #: 25 Filed: 05/18/20 Page 9 of 25 PageID #:1163




to equitable tolling because of his delay making his request to the Clerk and preparing

his motion prior to the lockdown.

       "To qualify for equitable tolling, a [movant] must show: (1) that he has been

pursuing his rights diligently; and (2) that some extraordinary circumstance stood in his

way and prevented timely filing." Lombardo v. United States, 860 F.3d 547, 551 (7th

Cir. 2017). Although the "threshold necessary to trigger equitable tolling is very high,"

id., the doctrine is "not 'a chimera'" that "exist[s] in name only," Gray v. Zatecky, 865

F.3d 909, 912, 913 (7th Cir. 2017) (quoting Socha v. Boughton, 763 F.3d 674, 684 (7th

Cir. 2014) (Socha II)). "The realm of equitable tolling is a 'highly fact-dependent area' in

which courts are expected to employ 'flexible standards on a case-by-case basis.'"

Socha II, 763 F.3d at 684 (quoting Socha v. Pollard, 621 F.3d 667, 672 (7th Cir. 2010)

(Socha I)).

       Because a movant's diligence is "best evaluated in light of th[e] broader picture"

of the conditions he faced, the equitable tolling analysis begins with the extraordinary

circumstances element. See id.; see also Mayberry v. Dittmann, 904 F.3d 525, 530 (7th

Cir. 2018). To satisfy this element, a movant must show that the conditions that

prevented timely filing were "both extraordinary and beyond [his] control." Lombardo,

860 F.3d at 552 (quoting Menominee Indian Tribe of Wis. v. United States, 136 S. Ct.

750, 756 (2016)). This requires a court to consider "the full picture with which the

inmate [was] contending." Socha II, 763 F.3d at 685. A court "must evaluate the

circumstances holistically, considering 'the entire hand that the [movant] was dealt'

rather than taking each fact in isolation." Gray, 865 F.3d at 912 (quoting Socha II, 763

F.3d at 686). For example, the fact of incarceration does not, on its own, qualify as an



                                              9
    Case: 1:19-cv-01947 Document #: 25 Filed: 05/18/20 Page 10 of 25 PageID #:1164




extraordinary circumstance, but it is a relevant consideration in determining whether

circumstances beyond a movant's control prevented timely filing. Socha II, 763 F.3d at

685. The Seventh Circuit has recognized that several months' delay in receiving the

papers necessary for preparing a motion may justify equitable tolling, as might a

movant's limited access to a prison library. See Gray, 865 F.3d at 913; Socha II, 763

F.3d at 686; see also Schmid v. McCauley, 825 F.3d 348, 350 (7th Cir. 2016) ("inability

to access vital papers" is "one potentially extenuating circumstance").

        Jones has established that he encountered extraordinary circumstances beyond

his control excusing his late filing. Despite Jones's request, in early November 2018,

nearly three and one-half months before his filing deadline, for records from his case

that he needed to prepare his motion, he got no response at all from the Clerk for

almost three months. Then, he did not actually receive the documents he had

requested until February 18, 2019, just two days before the filing deadline. The

Seventh Circuit has noted that the length of time available to file after a movant receives

his case records is "quite pertinent" to the determination of whether he encountered

extraordinary circumstances: "several months will be one thing; two days quite another."

Gray, 865 F.3d at 913. In Gray, the court rejected the state's argument that so long as

a section 2254 movant received his case records within the limitations period, any filing

delay was entirely his own responsibility. Id. 1

        Other facts likewise support the application of equitable tolling. Specifically,



1 In Gray, the court ultimately concluded that equitable tolling was not warranted
because, after the movant had received his state court records, he still had forty-three
days with unobstructed access to the prison's legal resources to timely file his motion.
Id. Here Jones had only two days.

                                              10
  Case: 1:19-cv-01947 Document #: 25 Filed: 05/18/20 Page 11 of 25 PageID #:1165




Jones points to the roughly three-week prison lockdown that started on January 24,

2019, which left him without access to the prison's library or typewriters during this

critical pre-filing period. See id. (noting that limited library access is relevant to the

extraordinary circumstances analysis); Socha II, 763 F.3d at 686.

       The government acknowledges that lack of access to a prison library may be an

extraordinary circumstance that justifies equitable tolling. It contends, however, that

application of the doctrine is not appropriate because Jones has not established the

second requirement, diligence in pursuing his rights. See Lombardo, 860 F.3d at 551.

The government argues that Jones was not diligent because he waited until the last four

weeks of the limitations period, when the lockdown limited his access to the library and

typewriters, to begin preparing his motion. But the record indicates otherwise: Jones's

request to the Clerk indicates that he began his efforts to prepare his motion at least as

of early November 2018, well over three months before the statutory deadline. This

certainly reflects reasonable diligence; "maximum feasible diligence" is not required.

See Gray, 865 F.3d at 912 (quoting Holland v. Florida, 560 U.S. 631, 653 (2010)). The

fact that Jones was able to file his motion on March 12, 2019—less than a month after

the lockdown was lifted on February 14 and he received his records on February 18—

indicates that he would have been able to file his motion in a timely fashion had these

impediments not existed. Once these barriers fell away, Jones filed his motion in very

short order. Cf. Carpenter v. Douma, 840 F.3d 867, 871 (7th Cir. 2016) (concluding

section 2254 petitioner was not reasonably diligent where he filed a motion for a stay

prior to the statutory deadline but did not file his petition until almost seven months after

the deadline passed); United States ex rel. Hernandez v. Yurkovich, No. 11 C 6910,



                                              11
  Case: 1:19-cv-01947 Document #: 25 Filed: 05/18/20 Page 12 of 25 PageID #:1166




2012 WL 4338822, at *7 (N.D. Ill. Sept. 19, 2012) (petitioner not diligent where he had

waited over a year to file after discovering he had been defrauded by an organization

that he had enlisted to prepare and file his habeas petition).

       Other facts support a conclusion that Jones was reasonably diligent in pursuing

his rights. When the prison lockdown lifted, Jones immediately alerted the Court via his

motion to extend time—filed six days before his deadline—that the lockdown had

interfered with his ability to timely prepare his motion. See Socha II, 763 F.3d at 688

(petitioner reasonably diligent where he alerted the court to anticipated late filing before

the statutory deadline arrived and sought to preserve his rights). Jones's efforts

therefore distinguish from those in the "typical" cases in which courts find a lack of

diligence where "a tardy petitioner puts nothing before the court" and then requests

equitable tolling. See id.

       In support of its argument that Jones was not diligent, the government cites three

cases. Its reliance on these cases is unavailing. In the first, Jones v. Hulick, 449 F.3d

784 (7th Cir. 2006), the Seventh Circuit broadly rejected a section 2254 petitioner's

request for equitable tolling that was based, in part, on his limited access to the prison

law library during the limitations period. Id. at 789. The court in Jones did not

specifically analyze whether the petitioner had been reasonably diligent, and thus its

reasoning does not preclude a finding that Jones was reasonably diligent, particularly

given the Seventh Circuit's later pronouncement that "equitable tolling is a highly fact-

dependent area in which courts are expected to employ flexible standards on a case-by-

case basis." Socha II, 763 F.3d at 684. Estremara v. United States, 724 F.3d 773 (7th

Cir. 2013), which the government also cites, is not instructive on the question of



                                             12
  Case: 1:19-cv-01947 Document #: 25 Filed: 05/18/20 Page 13 of 25 PageID #:1167




reasonable diligence. The question of equitable tolling was not before the court in

Estremara, as the defendant only invoked section 2255(f)(2) to argue that his request

for collateral relief was timely. Id. at 777. Finally, the government cites Hardaway v.

Harrington, No. 12 C 5431, 2013 WL 6069433 (N.D. Ill. Nov. 18, 2013), where a district

court rejected a section 2254 petitioner's request for equitable tolling based on limited

access to prison legal resources during the limitations period. Id. at *4-5. The petitioner

in Hardaway filed almost ten years after his conviction became final, and the court

concluded that he had not demonstrated that he had been diligently pursuing his rights.

Id. In contrast to Jones's case, however, there is no indication in Hardaway that the

petitioner took any action at all within the limitations period to pursue postconviction

remedies.

       In sum, the Court concludes that Jones has established that extraordinary

circumstances beyond his control prevented his timely filling and that he was

reasonably diligent in the face of these circumstances. He is therefore entitled to

equitable tolling, and the government's request to dismiss his motion as untimely lacks

merit. The Court therefore turns to the merits of the claims in Jones's March 12, 2019

section 2255 motion.

       2.     Ineffective assistance of trial counsel

       Jones makes two claims that he was denied his Sixth Amendment right to

effective assistance of counsel at trial. First, he contends trial counsel should have

objected to the admission of Kelsey's post-arrest statement. Second, Jones argues trial

counsel should have objected to the admission of the photo lineup identification based

on the improper inclusion of Jones's photo in the array.



                                             13
  Case: 1:19-cv-01947 Document #: 25 Filed: 05/18/20 Page 14 of 25 PageID #:1168




       To succeed on a claim that his right to effective assistance of counsel was

violated, Jones must show both deficient performance by counsel and prejudice.

Perrone v. United States, 889 F.3d 898, 908 (7th Cir. 2018). To establish the deficient

performance element, a movant must show that his attorney's performance "fell below

an objective standard of reasonableness." Kirklin v. United States, 883 F.3d 993, 996

(7th Cir. 2018) (quoting Strickland v. Washington, 466 U.S. 668, 688 (1984)). In doing

so, the movant must overcome a strong presumption that "counsel's conduct falls within

the wide range of reasonable professional assistance." Perrone, 889 F.3d at 908

(quoting Wyatt v. United States, 574 F.3d 455, 458 (7th Cir. 2009)). To satisfy the

prejudice element, a movant must show that there is a "reasonable probability that, but

for counsel's unprofessional errors, the result of the proceeding would have been

different." Kirklin, 883 F.3d at 996.

              a.     Kelsey's post-arrest statement

       Jones argues that his trial counsel was ineffective because he failed to object to

the admission of Kelsey's post-arrest confession to a drug-trafficking conspiracy with

Jones. Federal Rule of Evidence 801(d)(2)(E) excludes from the definition of hearsay

statements of a co-conspirator that are made during the course and in furtherance of a

conspiracy. Jones correctly points out that Kelsey's post-arrest statement was not

admissible against him under Rule 801(d)(2)(E), because it was not made during the

course or in furtherance of the conspiracy—it was a post-arrest admission made to law

enforcement. See, e.g., United States v. Williams, 272 F.3d 845, 860 (7th Cir. 2001).

       The government argues that this statement was admitted only in Kelsey's

simultaneous jury trial and not in Jones's simultaneous bench trial. This argument is not



                                            14
  Case: 1:19-cv-01947 Document #: 25 Filed: 05/18/20 Page 15 of 25 PageID #:1169




supported by the record. Prior to trial, the government moved to admit under Rule

801(d)(2)(E) Kelsey's post-arrest statement against Jones. Mot. to Admit Evidence

Pursuant to Fed. R. Evid. 801(d)(2)(E) (dkt. no. 189) at 1, 20-21. See United States v.

Santiago, 582 F.2d 1128, 1130-31 (7th Cir. 1978) (requiring a court to make a

preliminary determination, prior to trial, regarding the admissibility of a co-conspirator's

declaration). The trial judge granted the government's motion "without objection."

Order of Dec. 16, 2015 (dkt. no. 255).

       Although it may well have been objectively unreasonable for trial counsel not to

object to the admission of Kelsey's post-arrest statement against Jones, Jones cannot

show a reasonable probability that the outcome of trial would have been different if not

for this error. See Kirklin, 883 F.3d at 996. Jones argues that without Kelsey's post-

arrest statement, the evidence was insufficient to show his intent to retaliate against the

CI, as required for convictions on counts 10, 11, and 12. But there is no indication that

the trial judge relied at all on Kelsey's post-arrest statement in convicting Jones on

counts 10, 11, and 12 or in denying his motion for a judgment of acquittal. The judge

made no mention of Kelsey's statement and instead cited to the other ample evidence

of Jones's motive to retaliate, such as evidence that the CI had introduced him to Agent

Labno and helped arrange the drugs-for-guns deal. The judge also pointed to phone

records showing Jones's repeated attempts to contact the CI after the deal was

disrupted by Fields's arrest and frequent calls between Jones and Kelsey between

March 26, when Fields was arrested, and April 2, when Kelsey shot the CI.

       Because Jones cannot show prejudice based on his lawyer's failure to object to

the admission of Kelsey's post-arrest statement, his ineffective assistance claim cannot



                                             15
  Case: 1:19-cv-01947 Document #: 25 Filed: 05/18/20 Page 16 of 25 PageID #:1170




succeed.

              b.      Photo lineup

       Jones also contends he was denied effective assistance of counsel at trial

because his defense attorney failed to object to the inclusion of his photo in the lineup

presented to Barlow. Jones contends that counsel should have moved to exclude

Barlow's identification because he did not match Barlow's descriptions of the shooter to

Oak Park police: on March 27 and March 28, 2014, Barlow described the shooter as a

clean-shaven man. Jones argues that Taylor improperly included his photo, which

showed him with a full beard, because ATF had already flagged him as a suspect in the

shooting of Barlow.

       To exclude identification evidence, a defendant must show that the procedure

used by law enforcement was "both suggestive and unnecessary." See Jones, 872

F.3d at 490 (quoting Perry, 565 U.S. at 239). Jones's counsel moved to suppress the

identification by Barlow, arguing that the photo array was suggestive for two reasons.

First, he argued that Jones's photo stood out in the array because it was the only one

featuring a light-skinned black man with facial hair. Second, counsel argued that the

lineup was suggestive because it was compiled based on Barlow's description of his

shooter to ATF as a light-skinned black man with a beard. The trial judge rejected both

arguments and overruled the motion to suppress. After examining the six photos used

in the lineup, the judge concluded that the composition of the array was not unduly

suggestive. She observed that the persons featured in the photos were all black men

with different skin tones; five of the six men had some facial hair; and all of them

appeared to be of similar age and physical build. Thus, the judge found, Jones's photo



                                            16
  Case: 1:19-cv-01947 Document #: 25 Filed: 05/18/20 Page 17 of 25 PageID #:1171




did not stand out. The judge also ruled that the photo array could not have been

created based on Barlow's description of his shooter to ATF, because Oak Park police

had compiled the lineup weeks before Barlow described his shooter to ATF.

       Jones has not shown that his defense counsel's performance in challenging the

identification fell below an objective standard of reasonableness due to counsel's failure

to argue that Jones's photo should not have been included in the lineup. See Kirklin,

883 F.3d at 996. The argument that Jones contends his counsel omitted does not

address the suggestiveness of the lineup—the proper focus of a successful

identification challenge, and what his counsel attacked. Rather, it focuses more directly

on the accuracy of Barlow's identification, which largely concerns the weight to be given

to it, not whether it should have been excluded. Jones offers no authority to support the

proposition that counsel did anything other than make a reasonable strategy choice in

seeking to exclude the identification.

       Even if Jones could show that the failure to object to the inclusion of his photo in

the lineup was deficient performance by counsel, he has failed to establish the prejudice

element of this claim. See Perrone, 889 F.3d at 908. As already discussed, the trial

judge concluded that the composition of the photo array was not suggestive, and she

specifically found that it did not make Jones's photo stand out. Under the

circumstances, Jones cannot show a reasonable probability that the result of the motion

to exclude would have been different had counsel objected to the inclusion of his photo.

See Kirklin, 883 F.3d at 996.

       3.     Brady violation

       Jones's next claim is based on his contention that the government improperly



                                            17
  Case: 1:19-cv-01947 Document #: 25 Filed: 05/18/20 Page 18 of 25 PageID #:1172




withheld exculpatory evidence, in violation of Brady v. Maryland, 373 U.S. 83 (1963),

relating to Kelsey's post-arrest statement. Specifically, Jones contends that the

government failed to turn over medical records showing that when Kelsey made his

statements admitting to the drug-trafficking conspiracy, he was experiencing drug

withdrawal and therefore his confession was not voluntary. Jones argues that without

Kelsey's post-arrest statement, the evidence was insufficient to establish Jones's motive

to retaliate for counts 10, 11, and 12.

         Jones's argument lacks merit. To succeed on his claim, Jones "bears the burden

of proving that the evidence is (1) favorable, (2) suppressed, and (3) material to the

defense." United States v. Walter, 870 F.3d 622, 629 (7th Cir. 2017) (quoting United

States v. Walker, 746 F.3d 300, 306 (7th Cir. 2014)). Evidence is material if "there is a

reasonable probability, that had it been disclosed to the defense, the result of the

proceeding would have been different." Id. (quoting Kyles v. Whitley, 514 U.S. 419,

433-34 (1995)). Jones has not shown that the evidence undermining the reliability of

Kelsey's confession was material to his defense, because the record does not reflect

that the trial judge relied to any extent on Kelsey's confession when she convicted

Jones on counts 10, 11, and 12. As explained earlier, the trial judge made no mention

of Kelsey's confession at all in ruling at the conclusion of Jones's bench trial or in

denying his motion for judgment of acquittal. Instead, the judge relied on other

evidence, such as Jones's relationship to the CI and phone records, to find that the

government had proven his motive to retaliate.

         For this reason, Jones's Brady claim regarding Kelsey's medical records lacks

merit.



                                             18
  Case: 1:19-cv-01947 Document #: 25 Filed: 05/18/20 Page 19 of 25 PageID #:1173




       4.     Sufficiency of evidence on motive to retaliate

       Jones next argues that trial court erred in admitting, under Federal Rule of

Evidence 404(b)(2), the evidence of the drug-trafficking conspiracy to show his motive

to retaliate against the CI. Additionally, he argues that this evidence was insufficient to

establish his motive to retaliate for the purposes of counts 10, 11, and 12.

       The government argues that Jones is procedurally barred from making these

arguments because he did not raise them on direct appeal. The Court agrees. "A

§ 2255 petition is 'not a substitute for a direct appeal.'" United States v. Fleming, 676

F.3d 621, 625 (7th Cir. 2012) (quoting Coleman v. United States, 318 F.3d 754, 760

(7th Cir.2003)). A claim that was not raised on direct appeal cannot be raised for the

first time in a section 2255 motion, unless the movant can show cause and prejudice or

that he is actually innocent. See Delatorre v. United States, 847 F.3d 837, 843 (7th Cir.

2017). Jones does not argue the latter exception. Nor has he made any argument as

to cause that would excuse his failure to challenge, in his direct appeal, the admission

of the drug-trafficking evidence or the sufficiency of the evidence to establish his intent

to retaliate. The Court concludes that this claim is defaulted.

       5.     Ineffective assistance of appellate counsel

       Next, Jones argues that he was denied effective assistance of counsel on his

direct appeal because his appellate counsel failed to challenge the sufficiency of the

evidence on count 10, the charge of conspiracy to kill with intent to retaliate.

Specifically, Jones argues that his appellate counsel was ineffective for failing to

challenge the credibility of Smith, who testified about his March 30, 2014 meeting with

Jones and Kelsey. Jones contends that he was prejudiced by this because Smith's



                                             19
  Case: 1:19-cv-01947 Document #: 25 Filed: 05/18/20 Page 20 of 25 PageID #:1174




testimony was the only evidence of an agreement between Jones and Kelsey to

retaliate against the CI.

       The same standard that governs claims for ineffective assistance of trial counsel

governs claims challenging the performance of appellate counsel. Makiel v. Butler, 782

F.3d 882, 897 (7th Cir. 2015). Thus to succeed on this claim, Jones must show both

deficient performance and prejudice. See id. "Appellate counsel is not required to

present every non-frivolous claim on behalf of her client." Id. To demonstrate deficient

performance, Jones must show that the argument counsel failed to make was both

"obvious" and "clearly stronger" than the issues he did raise on appeal. Id. at 898

(quoting Brown v. Finnan, 598 F.3d 416, 425 (7th Cir. 2010)). Making this showing is

"generally difficult" because "the comparative strength of two claims is usually

debatable." Id. (quoting Shaw v. Wilson, 721 F.3d 908, 915 (7th Cir.2013)).

       Jones has not demonstrated deficient performance by appellate counsel. His

attorney did challenge the sufficiency of the evidence to support his conviction on count

10. Instead of challenging the reliability of Smith's testimony, however, Jones's

appellate counsel challenged Barlow's reliability. The Seventh Circuit rejected this

argument, declining to "second-guess the trier of fact's credibility determinations."

Jones, 872 F.3d at 489 n.1. Jones has not shown that challenging Smith's credibility

instead of Barlow's would have been a "clearly stronger" claim, see Makiel, 782 F.3d at

898, particularly given that appellate courts typically will not reassess credibility

determinations on appeal, United States v. Harris, 791 F.3d 772, 779 (7th Cir. 2015).

The claim therefore lacks merit.




                                              20
  Case: 1:19-cv-01947 Document #: 25 Filed: 05/18/20 Page 21 of 25 PageID #:1175




       6.     Relief under the First Step Act

       Jones has also moved for reduction of his sentence under the First Step Act of

2018, which modified some of the sentencing requirements for multiple violations of 18

U.S.C. 924(c) and expanded the role of courts in sentence modification. See First Step

Act of 2018, Pub. L. No. 115-391, §§ 403, 603(b), 132 Stat. 5194, 5221-22, 5239

(2018).

       Jones was convicted on counts 9 and 12, both of which alleged violations of 18

U.S.C. § 924(c), which prohibits use of a firearm during a crime of violence. At the time

Jones was convicted and sentenced in 2016, the sentence for second or subsequent

violations of section 924(c)—even if they arose in the same proceeding as the first

violation—had to be imposed consecutively, or "stacked." See 18 U.S.C. § 924(c)(1)(C)

(2017). Section 403 of the First Step Act modified this provision so that stacking applies

only if a defendant's conviction for a first violation of section 924(c) was already final at

the time of the second conviction. See 18 U.S.C. § 924(c)(1)(C) (2019); First Step Act

§ 403(a), 132 Stat. at 5221-22; see also United States v. Wade, No. 99 CR 257, 2020

WL 1864906, at *3 (C.D. Cal. Apr. 13, 2020) (explaining sentencing under 18 U.S.C.

§ 924(c) before and after the First Step Act amendments). Thus, if Jones were

convicted for counts 9 and 12 today, his sentences for those two section 924(c)

violations would not need to run consecutively.

       The government argues that Jones's motion should be construed as a request for

relief under 18 U.S.C. § 3582(c)(1)(B), which allows a court to modify a sentence "to the

extent . . . expressly permitted by statute." Id. The government contends that the First

Step Act does not expressly permit the Court to modify Jones's sentence, because



                                              21
  Case: 1:19-cv-01947 Document #: 25 Filed: 05/18/20 Page 22 of 25 PageID #:1176




section 403 does not have retroactive application: it provides that the stacking

requirement modification applies to "offense[s] . . . committed before the date of

enactment of this Act, if a sentence for the offense has not been imposed as of such

date of enactment." First Step Act § 403(b), 132 Stat. at 5222. The Act was enacted on

December 21, 2018, and Jones was convicted and sentenced in 2016. Thus, he does

not qualify for modification of his sentence through the direct application of the

amendments to 18 U.S.C. § 924(c).

       But section 403 is not the only provision of the First Step Act under which the

Court may modify Jones's sentence. Section 603(b) of the Act amended 18 U.S.C.

§ 3582(c)(1)(A) to permit a court to modify a sentence upon a direct motion by the

defendant. 132 Stat. at 5239. Prior to this amendment, a defendant had to petition the

Director of the Bureau of Prisons for a sentence reduction, and the Director could, at his

discretion, file a motion for such a reduction. See U.S.S.G. § 1B1.13, cmt. n.4 (2018).

As amended, 18 U.S.C. § 3582(c)(1)(A) provides that a defendant can move for

modification of a sentence for "extraordinary and compelling reasons." Since the

enactment of the First Step Act, many district courts across the country have concluded

that the sentencing disparities caused by the amendments to section 924(c) can amount

to an extraordinary and compelling reason to modify a sentence. See, e.g., United

States v. Brown, No. 05 CR 227, 2020 WL 2091802, at *8 (S.D. Iowa Apr. 29, 2020)

(listing cases); United States v. Marks, No. 03 CR 6033L, 2020 WL 1908911, at *16-17

(W.D.N.Y. Apr. 20, 2020); Wade, 2020 WL 1864906, at *5.

       The Court must nonetheless deny Jones's motion for modification of his sentence

under the First Step Act, because he has not satisfied a statutory prerequisite to



                                            22
     Case: 1:19-cv-01947 Document #: 25 Filed: 05/18/20 Page 23 of 25 PageID #:1177




seeking relief in court under section 3582(c)(1)(A). The statute permits a defendant to

move for modification of his sentence only after he has "fully exhausted all

administrative rights to appeal a failure of the Bureau of Prisons to bring a motion on the

defendant's behalf" or there has been a "lapse of 30 days from the receipt of such a

request by the warden of the defendant's facility." 18 U.S.C. § 3582(c)(1)(A). There is

nothing in the record suggesting that Jones has submitted a request to the Bureau of

Prisons for modification his sentence, and he has offered no argument for excusing the

statutory prerequisite.

         For this reason, the Court denies, without prejudice, Jones's motion under the

First Step Act for modification of his sentence. He may refile the motion, if he wishes,

upon satisfying the statutory prerequisite to presentment of the motion to a court.

B.       August 5, 2019 amended motion

         In his amended section 2255 motion, filed on August 5, 2019, Jones has

asserted three additional grounds for relief. This first is an additional Brady claim.

Jones alleges that, prior to the suppression hearing, the government failed to disclose

certain records related to the photo lineup compiled by Detective Taylor. The second is

a claim of ineffective assistance of trial counsel based on counsel's failure to object to

hearsay testimony during grand jury proceedings and to adequately cross-examine

Barlow during the suppression hearing. The third claim is an alleged due process

violation based on prosecutorial delay in commencing grand jury proceedings.

         The government argues that all three of the claims raised in the amended motion

are time-barred. The Court agrees. The amended motion was filed on August 5, 2019,

several months after the limitations period closed on February 20, 2019. The claims in



                                             23
  Case: 1:19-cv-01947 Document #: 25 Filed: 05/18/20 Page 24 of 25 PageID #:1178




the amended motion may be deemed timely only if they "relate back" to the claims

raised in the March 12 motion, which the Court has deemed timely through the

application of equitable tolling. See Beason v. Marske, 926 F.3d 932, 938 (7th Cir.

2019). New claims do not relate back simply because they are based on "the same

trial, conviction, or sentence as a timely filed claim"—instead, the new and original

claims must share a "common core of operative facts." Id. (quoting Mayle v. Felix, 545

U.S. 644, 662, 664 (2005)).

       The three new claims raised in Jones's August 5 amended motion do not share a

common core of operative facts with any of the claims in his original March 12 motion.

First, Jones's original claim based on the photo lineup focused on his trial counsel's

conduct, specifically counsel's failure to object to the inclusion of Jones's photo. His

new claim regarding the photo lineup focuses on the government's conduct, challenging

its alleged failure to turn over Brady material relating to the lineup. Second, Jones's

new ineffective assistance claim involves trial counsel's performance during the grand

jury proceedings and the suppression hearing, but his original claim challenged trial

counsel's failures to object to admission of Kelsey's post-arrest statement and Barlow's

identification of Jones as his shooter. Finally, Jones's third new claim challenges the

timing of the commencement of the grand jury proceedings, which has no relationship to

any of the claims he asserted in his original motion.

       For these reasons, none of the claims in Jones's August 5, 2019 motion relate

back to the filing of the original motion. As a result, all of the claims are time-barred.

                                        Conclusion

       For the foregoing reasons, the Court denies Jones's motion to vacate, set aside,



                                             24
  Case: 1:19-cv-01947 Document #: 25 Filed: 05/18/20 Page 25 of 25 PageID #:1179




or correct his sentence under 28 U.S.C. § 2255 [dkt. no. 1]. The Court declines to issue

a certificate of appealability because there is nothing in the record to suggest that its

denials on the merits of Jones's March 12 claims are debatable, capable of different

resolution, or deserving of further consideration. See 28 U.S.C. § 2253(c)(2); Barefoot

v. Estelle, 463 U.S. 880, 893 n.4 (1983); Porter v. Gramley, 112 F.3d 1308, 1312 (7th

Cir. 1997). And because the denial on procedural grounds of Jones's August 5 motion

is not fairly debatable either, the Court declines to issue a certificate of appealability on

Jones's amended motion. See Slack v. McDaniel, 529 U.S. 473, 484 (2000).



                                                  ________________________________
                                                       MATTHEW F. KENNELLY
                                                       United States District Judge

Date: May 18, 2020




                                             25
